      Case: 1:16-cr-00199-JRA Doc #: 53 Filed: 12/31/20 1 of 2. PageID #: 294




       ADAMS, J.

                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

       MALIK SQUAER,                                      )
                                                          )     CASE NO. 1:16CR199
                       Petitioner,                        )                 1:20CV1189
                                                          )
               v.                                         )
                                                          )     Judge John R. Adams
       UNITED STATES OF AMERICA,                          )
                                                          )     ORDER
                       Respondent.                        )
                                                          )


       Pending before the Court is Petitioner Malik Squaer’s Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody, filed pursuant to 28 U.S.C. § 2255. Doc. 49.

The motion is DENIED. For the same reasons, Squaer’s motion to proceed IFP (Doc. 50) and

motion for the appointment of counsel (Doc. 52) are DENIED.

       “To prevail under 28 U.S.C. § 2255, a defendant must show a ‘fundamental defect’ in the

proceedings which necessarily results in a complete miscarriage of justice or an egregious error

violative of due process.” Gall v. United States, 21 F.3d 107, 109 (6th Cir. 1994). A federal district

court may grant relief to a prisoner in custody only if the petitioner can “demonstrate the existence

of an error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003).

       Both the timeliness and the underlying merit of this petition is premised upon Squaer’s

belief that Rehaif v. United States, 139 S.Ct. 2191 (2019) applies to his case. Squaer is incorrect.

       In Khamisi-El v. United States, 800 Fed.Appx. 344 (6th Cir. 2020), the Sixth Court found

that “[t]he rule in Rehaif is a matter of statutory interpretation, not a ‘new rule of constitutional
      Case: 1:16-cr-00199-JRA Doc #: 53 Filed: 12/31/20 2 of 2. PageID #: 295




law.’” Id. at 349 (quoting In re Palacios, 931 F.3d at 1315). Thus, Squaer’s claim has no merit as

Rehaif does not provide him relief in this collateral proceeding. See Abernathy v. United States,

No. 1:19-cv-2, 1:16-cr-81, 2019 WL 5268546, at *5 n.3 (E.D. Tenn. Oct. 17, 2019) (“The Supreme

Court’s holding [in Rehaif], however, is not retroactively applicable to cases on collateral review

and, therefore has no bearing on the Court’s consideration of Petitioner's motion.”); Moore v.

United States, No. 2:19-cv-02572-TLP-tmp, 2019 WL 4394755, at *2 (W.D. Tenn. Sept. 12,

2019) (denying relief under § 2255 because “Rehaif did not announce a new rule of law made

retroactive to cases on collateral review”); see also United States v. Damien Clark, No.

6:20-cv-076-DCR, 2020 WL 1644022, at **3-4 (E.D. Ky. Apr. 4, 2020) (where petitioner

challenged the validity of his conviction by way of 28 U.S.C. § 2241, finding that petitioner could

not rely upon the “savings clause” of § 2255(e) to pursue his claims in a § 2241 petition but, even

if this were not the case, Clark’s reliance on Rehaif was misplaced because the Supreme Court has

not made the Rehaif decision “retroactively applicable to cases on collateral review.”).

       Squaer’s motion is DENIED. Furthermore, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability pursuant to 28 U.S.C. § 2253(c); Fed. R.

App. P. 22(b).

       IT IS SO ORDERED.

December 31, 2020                                             /s/John R. Adams
Date                                                         John R. Adams
                                                             U.S. District Judge
